DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-8, and 11-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10072364 (Goenka) in view of US 3367333 (Scheier).
Regarding claims 1, 17 and 18, ‘364 discloses:  A woven terry towel or product (10, fig. 1) consisting:
one or more ground warp yarns (40, fig. 1);
one or more pile warp yarns (60 and 160, fig. 1); and 
one or more ground weft yarns (42, fig. 1 and 2) interwoven with the one or more ground warp yarns and the one or more pile warp yarns ( interweaving shown in figs. 1 and 2), wherein at least one of the ground warp yarns, pile warp yarns, and ground weft yarns comprise one or more core spun yarns (par. 29, detailed description discloses: “the natural and synthetic blended yarns can include cotton fibers in a core-spun construction with a synthetic filament comprising the core”).  ‘364 do not disclose limitations regarding the terry towel comprising core spun yarns in the range of about 40-60% by weight.
However, ‘364 does disclose the ground weft as corespun yarn that is 10-30% by weight of the total fabric.  ‘364 did not explicitly disclose the core spun yarn as used in the pile of the fabric.
‘364 does however teach in par. 29, detailed description that core-spun arrangement can be used to provide moisture absorbing properties to the ground weft yarns of the fabric and does further teach pile warp yarns including absorbent pile yarns in the abstract of the disclosure. 
Therefore it would have been an obvious modification to one of ordinary skill in the art of woven terry fabric production at the time of filing the invention to modify the pile warp yarns to also use core spun construction as ‘364 teaches core spun arrangement as a potential variation used in absorbent yarns in other areas (weft direction) of the fabric so as to provide the pile warp of the fabric with the same advantages intrinsic to core spun yarn construction and to instill the moisture absorbent effects of cotton sheath and the elastic effects of spandex core to the pile warp direction of the fabric.
Even further, ‘364 does teach that the pile yarn makes up 50-80% of the total weight of the fabric.  The ground weft and the pile is disclosed when added together to be 60-90% of the total fabric weight.  As “about 40-60%” of the total fabric weight is claimed and 60% of the total fabric weight is taught for ground weft and pile yarn; and the use of core spun yarn in the ground weft and pile is taught to be prima facie obvious, the modified/obvious fabric taught above does teach a fabric that comprises 60% by weight core spun yarn which discloses the claimed range ‘about 40-60% by weight’ as newly claimed.  
The MPEP 2144.05 is also clear: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").
Further regarding use of corespun yarn in the fabric in claims 1 and 17, US 3367333 to Sheier is referenced as it does explicitly teach, “in certain instances, it may be desirable to utilize corespun yarns as the hydrophilic pile yarns wherein a strong core…has a sheath of the hydrophilic fibers spun therearound. Such corespun yarns would provide greater strength and wearability than yarns formed entirely of the hydrophilic fibers, and in addition, such core-spun yarns would provide a means of controlling shrinkage of the hydrophilic pile yarns upon repeated launderings to better maintain the hydrophilic pile loops…(col. 8, lines 20-30).”
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the pile yarns of a pile direction of fabric to utilize core-spun yarns providing greater strength and wearability than yarns formed entirely of the hydrophilic fibers, and in addition, such core-spun yarns would provide a means of controlling shrinkage of the hydrophilic pile yarns upon repeated launderings to better maintain the hydrophilic pile loops after multiple uses.
Regarding claim 2, ‘364 fully discloses all of the structure of all/any intervening claims and no structure is required in instant claim.  Instant claim only recites a material property/function.  The MPEP is clear:
“PRODUCT AND APPARATUS CLAIMS - WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not (MPEP 2112.01).”
All structure claimed is disclosed so the prior art product is identical/substantially identical so any claimed properties/functions are presumed to be inherent and the applicant has the burden of bringing forth evidence that the cited prior art product does not provide claimed property or function.
Regarding claim 4, ‘364 fully discloses various yarn counts for various yarns used including, “ground warp yarns have a count of about 14 Ne” which is an explicit data point within the claimed range, therefore disclosing/anticipating the range.
Regarding claim 5, ‘364 fully discloses, “the warp yarns, the weft yarns, or both the warp and weft yarns may include any specific embodiment of the plied moisture transporting yarns as described below. In accordance with the embodiment illustrated in FIGS. 1 and 2, the warp yarns 40 includes plied moisture transporting yarns and the weft yarns 42 includes absorbent yarns. Moisture transport yarns as used herein are adapted to transfer moisture away from the plurality of absorbent pile yarns when the piles are exposed to moisture. The plied moisture transport yarns can be plied continuous filament yarns are plied synthetic spun yarns (par. 16, detailed description).”
Regarding claim 6, ‘364 fully discloses ‘core spun yarns’ which inherently and by definition will comprise a sheath and a core portion.
Regarding claims 7, 8 and 11, ‘364 fully discloses, “the natural and synthetic blended yarns can include cotton fibers in a core-spun construction with a synthetic filament comprising the core (par. 29, detailed description).”  This citation discloses synthetic man-made fiber filament in core and natural/cotton in the sheath.
Regarding claim 12, ‘364 does not recite any yarn texturizing so the yarns are fully disclosed as non-texturized as claimed.
Regarding claim 13, ‘364 fully discloses, both dyeing and bleaching of the fabric (par. 50, detailed description).
Regarding claim 16, ‘364 fully discloses in fig. 2, ‘looped’ pile warp yarns.
Regarding claim 19, ‘364 fully discloses claims 17 and 18 as above.  Claim 19 is not required in the woven embodiment that is already disclosed.
Further, the recitation of ‘warp or weft knitting’ is a product by process limitation.  The MPEP is clear: “the lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established.  We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different that a product claimed in a product-by-process claim, a rejection based on either section 102 or section 103 of the statute is eminently fair and acceptable.  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531,535,173 USPQ 685,688 (CCPA 1972).
As all other and intervening limitations of claim 19 are disclosed it is the burden of the applicant prove that the claimed process would result in a materially different result.
Regarding claims 20 and 21, ‘364 fully discloses all of the structure of all/any intervening claims and no structure is required in instant claims.  Instant claims only recite a material property/function.  The MPEP is clear:
“PRODUCT AND APPARATUS CLAIMS - WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not (MPEP 2112.01).”
All structure claimed is disclosed so the prior art product is identical/substantially identical so any claimed properties/functions are presumed to be inherent and the applicant has the burden of bringing forth evidence that the cited prior art product does not provide claimed property or function.

Regarding claims Claims 3, 14 and 15, ‘364 fully discloses all limitations of claims rejected above including dyeing of the towel/all yarns of the fabric with a/or the same color but does not explicitly teach claimed towel combined tensile strength; the pile yarns comprising core spun yarns; nor the weight of the towel.
Regarding claim 3’s recited range of at least 150 lbf combined in both directions, ‘364 does disclose/teach warp tensile strength of 40-50kgf and weft tensile strength of 12-16kgf.  When converted and combined the ‘364 fabric has maximum tensile strength of 145lbf; which is clearly very close to the claimed ‘at least 150lbf’.
The MPEP 2144.05 is clear: “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").
Therefore it would have been obvious to one of ordinary skill in the art of woven pile/terry/towel fabrics at the time of filing the invention would have been able to modify the range of the tensile strength of the fabric to provide the desired strength for a particular end use application as that prima facie one skilled in the art would have expected the prior art towel and claimed towel to have the same properties.
Regarding claim 14, ‘364 did not disclose the core spun yarn as used in the pile of the fabric.
‘364 does however teach in par. 29, detailed description that core-spun arrangement can be used to provide moisture absorbing properties to the ground weft yarns of the fabric and does further teach pile yarns including absorbent pile yarns in the abstract of the disclosure.
Therefore it would have been an obvious modification to one of ordinary skill in the art of woven terry fabric production at the time of filing the invention to modify the pile yarns to also use core spun construction as ‘364 teaches core spun arrangement as a potential variation used in absorbent yarns in other areas (weft direction) of the fabric so as to provide the pile of the fabric with the same advantages intrinsic to core spun yarn construction and to instill the moisture absorbent effects of cotton sheath and the elastic effects of spandex core to the pile direction of the fabric.
Regarding claim 15, ‘364 does not teach the claimed range of weight of the fabric.
	However, weight of any item must be considered by all parties as one of the most commonly known and variably modified engineering design choices used in the production and design of nearly all items from nearly the inception of any and all types of product design and engineering.
	Further, ‘364 explicitly states with regard to weight of terry/pile/towel fabrics, “The mass distribution of the woven terry fabric 10 is selected to optimize moisture transfer and absorbency (par. 14, detailed description)” and “The inventors have found that the use of plied yarns, whether continuous filament plied yarns or plied spun yarns, in the ground warp in combination with the process of twisting of at least two single end yarns 52 in a first twist direction and re-twisting or plying the single end yarns in opposite twist direction creates a plied yarn that, when woven into the woven terry fabric 10, results in improved cushioning, bounciness, and increased loft. The result is similar to the effect produced with high weight terry fabrics (par. 27, detailed description).”
	These citations show explicitly that ‘364 does explicitly recognize mass/weight of the towel as a results optimizable variable in terry/pile/towel fabrics related to moisture transfer, absorbency, cushioning, bounciness and loft.  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the weight of a terry/pile/towel fabric through simple engineering design choice as weight is one of the most commonly known modified design and engineering parameters used in the production/design of all known products including terry/towel/pile fabrics.  Even further, the modification and variability of the weight of a terry/towel/pile fabric is explicitly recognized as a results optimizable variable that one of ordinary skill in the art at the time of filing the invention would have recognized that various known factors, e.g. moisture transfer, absorbency, cushioning, bounciness and loft, of a terry/towel/pile fabric are known to be optimized through routine experimentation to arrive at the desired moisture transfer, absorbency, cushioning, bounciness and loft of a terry/towel/pile fabric for a specific end use application.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10072364 (Goenka) in view of US 2016/0160406 (Agarwal).
‘364 as stated above discloses and/or teaches as obvious all of the previously listed claims above.
‘364 does not explicitly teach currently listed claimed limitations regarding core to sheath ratio by weight nor the sheath providing 100% coverage of the core.
‘364 does teach explicitly, the fabric comprising core spun yarns and ‘The woven terry fabric 10 may converted into a number of different articles. An "article" as used herein refers to product configurations that include, but are not limited to, towels, rugs, bath robes, and bedding items, such as sheeting, comforters, duvets, shams, pillow cases, and the like (par. 12, detailed description).’  Clearly and explicitly showing that ‘364 and ‘406 are analogous art as ‘406 states explicitly, ‘Example embodiments, as described below, may be used to provide a method, an article of manufacture, device and/or a system of production of high cotton number or low denier core spun yarn for weaving of reactive fabric and enhanced bedding 9 (par. 26, detailed description).’
Regarding claimed 100% coverage of the sheath figure 2 explicitly shows the finished corespun yarn structure (left side of close up section of fig. 2) with the sheath 105 completely (100%) covering the core 104.
Regarding claims core to sheath weight ratio, ‘364 explicitly states, “The present disclosure related to a number of embodiments of the woven textile that have a relatively small diameter of core spun yarn, resulting in a higher thread count and the realization of a reactive fabric that may be used as a bedding (e.g., a bed sheet, a pillow case, a duvet cover) with enhanced comfort and functionality. In one embodiment, a first woven textile comprises from 170 to 200 ends per inch of warp yarns and from 100 to 110 picks per inch of a core spun yarn (the core spun yarn being a weft of the first woven textile fabric) that is a roving-spandex yarn (e.g., the roving-spandex yarn 200 of FIG. 2). A spandex material may also be known as a Lycra.TM., and/or an elastane. The roving-spandex yarn has a sheath comprising a roving that is a cotton staple and a core that is a spandex core. The total thread count of the first woven textile may be 270 to 310. The first woven textile may have a 100% cotton warp, and the cotton warp may have a 60 Ne Count (Ne may also be known as an "English Cotton Number," a "cotton count," and/or a "count," and may be a measure of the weight in pounds per 840 yard lengths of a yarn). The roving-spandex yarn may have a 60 Ne count, including the spandex core. The spandex core may have a denier of 20 to 300, and in a preferred embodiment between 20 and 60. A material content of the roving-spandex yarn may be 92.0% to 93.0% cotton and 7.0% to 8.0% spandex, by weight. A material content of the first woven textile may be approximately 97.0% to 98.0% cotton and approximately 2.0% to 3.0% spandex, by weight. The first woven textile may have a tensile strength in the warp direction of 40 to 50 kgf/m2 and a tensile strength in the weft direction of 12 to 16 kgf/m2 (par. 57, detailed description).”
Further, ‘406 explicitly states, “The woven textile that results from the use of the poly-spandex yarn 100 and/or the roving-spandex yarn 200 may be used to form a variety of useful and enhanced products. In one or more primary embodiments, the fabric may be used to for a bedding (e.g., a bed sheet, a pillow case, a duvet cover). The woven textile fabric may increase a sleep experience for several reasons. One reason may be that the woven textile comprised of the poly-spandex yarn 100 and/or the roving-spandex yarn 200 may lend a global stretch effect to the bedding. A lack of wrinkles is associated with a positive sleeping experience. Traditional bed sheets attempt to diminish wrinkles by using elastic bands around the corners of the bed-sheet, two edges of the bed sheet and/or the entire parameter of the bed-sheet, but no stretch effect is imparted to the bed sheet itself. In contrast, the bedding made from poly-spandex yarn 100 and/or the roving-spandex yarn 200 may be able to stretch over the surface of the bed sheet, which may increase comfort as a result of the uniform surface under constant tension from two opposite edges of the sheet. 
Another benefit may be that the woven textile comprising poly-spandex yarn 100 and/or the roving-spandex yarn 200 may provide increased comfort as the weight of a person on top of the bed-sheet causes a stretching action in the direction of the core-spun yarn (e.g., the weft), which may temporarily increase the distance between a set of perpendicular yarns forming the weft, creating an enhanced airflow. The enhanced airflow may, among many benefits, cause the bed-sheet to feel cooler and may allow moisture or sweat to dry faster, further causing the comfort against the human skin. In one respect, if the thread count of the bed-sheet textile is defined as the number of yarns in both one inch of the warp direction and one inch of the weft direction when a fabric of the bed-sheet is in a native state, the thread count may decrease when a human weight is placed on, or moves over, the surface of the be bed-sheet due to the stretching of the fabric. However, in this instance a dynamic decrease in thread count experienced in an in-use state, rather than decrease comfort, may increase comfort by increasing a breathability of the bed sheet. Furthermore, no decrease in comfort may occur because the diameter of a core spun weft and a warp of the woven textile do not substantially change (par. 63 and 64, detailed description).”
The range of core to sheath weight ratio taught is 8:92 which is very close to the claimed ‘at least 10:90’ core to sheath weight ratio.
The MPEP 2144.05 is clear: “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."  ‘406 teaches a range of core to sheath weight that is very close and as per the MPEP citation above establishes a case of prima facie obviousness as the proportions claimed and taught by the prior art are so close that prima facie one skilled in the art would have expected them to have the same stretch properties.
Therefore it would have been obvious to one of ordinary skill the art of bedding fabric materials to modify the core spun yarns already taught by ‘364 to include the teachings above from ‘406 (100% sheath coverage of the core; and very close/prima facie obvious core to sheath weight ratio) to arrive at a fabric used for bedding materials that exhibits enhanced sleeping experience through the corespun yarns adding stretch to the fabric for decrease in wrinkling and increase in airflow as explicitly taught by ‘406.
Response to Arguments
Applicant's arguments filed 3/23/22 have been fully considered but they are not persuasive. 
Arguments regarding claimed “core spun yarns” and the claimed range of % by weight of the core spun yarns in the terry towel are incorrect and seem to overlook the abundance of disclosure, teaching and cited case of prima facie obviousness repeated verbatim in the instant rejection from the previous rejections.
The arguments do not overcome the clear teachings as cited above that the base reference teaches core spun yarn can be used to provide moisture absorbing properties to the ground weft yarns of the fabric and does further teach pile warp yarns including absorbent pile yarns in the abstract of the disclosure and even further as cited above US 3367333 to Sheier is referenced as it does explicitly teach, “in certain instances, it may be desirable to utilize corespun yarns as the hydrophilic pile yarns wherein a strong core…has a sheath of the hydrophilic fibers spun therearound. Such corespun yarns would provide greater strength and wearability than yarns formed entirely of the hydrophilic fibers, and in addition, such core-spun yarns would provide a means of controlling shrinkage of the hydrophilic pile yarns upon repeated launderings to better maintain the hydrophilic pile loops…(col. 8, lines 20-30).”
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the pile yarns of a pile direction of fabric to utilize core-spun yarns providing greater strength and wearability than yarns formed entirely of the hydrophilic fibers, and in addition, such core-spun yarns would provide a means of controlling shrinkage of the hydrophilic pile yarns upon repeated launderings to better maintain the hydrophilic pile loops after multiple uses.
Claimed ranges of wt% are addressed fully above as well and are repeated here:
Even further, ‘364 does teach that the pile warp yarn makes up 50-80% of the total weight of the fabric.  The ground weft and the pile is disclosed when added together to be 60-90% of the total fabric weight.  As “about 40-60%” of the total fabric weight is claimed and 60% of the total fabric weight is taught for ground weft and pile yarn; and the use of core spun yarn in the ground weft and pile is taught to be prima facie obvious, the modified/obvious fabric taught above does teach a fabric that comprises 60% by weight core spun yarn which discloses the claimed range ‘about 40-60% by weight’ as newly claimed.  
The MPEP 2144.05 is also clear: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").
This is the only argument presented.  The rejections remain and are considered to be proper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732